Citation Nr: 0028958	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  98-02 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for Reiter's syndrome with 
bilateral plantar fasciitis and arthralgias of knees, 
sacroiliac joints and left shoulder, currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1980 to 
August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which denied a rating in excess of 
30 percent for service-connected Reiter's syndrome.  During 
the pendency of this appeal the RO increased the disability 
rating for this disorder to 60 percent.


REMAND

The veteran provided the RO with a December 1997 statement 
written on a VA Form 9 including a request for a personal 
hearing to be held before a member of the Board to be held at 
an unspecified location.  Review of the claims file does not 
show that the RO asked the veteran to clarify his request, 
that he was provided with the Board hearing he had requested 
or that he withdrew his request.  In a written statement 
received by the Board in October 2000 the veteran clarified 
his request for a Board hearing at the Regional Office.  The 
law requires that a veteran who so requests shall be provided 
with a personal hearing unless the veteran withdraws the 
request.  38 U.S.C.A. §§ 7105, 7107; 38 C.F.R. § 20.700, 
20.703, 20.704 (2000).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The RO is requested to schedule the 
veteran for a personal hearing before a 
member of the Board to be held at the RO 
as soon as practicable and to advise the 
veteran accordingly.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



